
	
		III
		109th CONGRESS
		2d Session
		S. RES. 487
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2006
			Mr. Feingold (for
			 himself and Ms. Snowe) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate with
		  regard to the importance of Women's Health Week, which promotes awareness of
		  diseases that affect women and which encourages women to take preventive
		  measures to ensure good health.
	
	
		Whereas women of all backgrounds have the power to greatly
			 reduce their risk of common diseases through preventive measures such as a
			 healthy lifestyle and frequent medical screenings;
		Whereas significant disparities exist in the prevalence of
			 disease among women of different backgrounds, including women with
			 disabilities, African American women, Asian/Pacific Islander women, Latinas,
			 and American Indian/Alaska Native women;
		Whereas since healthy habits should begin at a young age,
			 and preventive care saves Federal dollars designated to health care, it is
			 important to raise awareness among women and girls of key female health
			 issues;
		Whereas National Women's Health Week begins on Mother's
			 Day annually and celebrates the efforts of national and community organizations
			 working with partners and volunteers to improve awareness of key women's health
			 issues; and
		Whereas in 2006, the week of May 14 through May 20, is
			 dedicated as the National Women's Health Week: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 importance of preventing diseases that commonly affect women;
			(2)calls on the
			 people of the United States to use Women's Health Week as an opportunity to
			 learn about health issues that face women;
			(3)calls on the
			 women of the United States to observe National Women's Check-Up Day on Monday,
			 May 15, 2006, by receiving preventive screenings from their health care
			 providers; and
			(4)recognizes the
			 importance of federally funded programs that provide research and collect data
			 on common diseases in women and highlight racial disparities in the rates of
			 these diseases.
			
